—Appeal from a judgment of the Supreme Court (Ryan, Jr., J.), entered November 27, 1992 in Clinton County, upon a verdict rendered in favor of defendant.
We reject plaintiffs contention that the jury verdict was against the weight of the evidence. The jury could properly find that liability under Labor Law § 241 (6) was not established as the evidence presented indicates that the safety measures employed by defendant under the circumstances were reasonable and adequate.
Mikoll, J. P„, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, with costs.